DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical elements of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10, the limitations “downstream the first connection sleeve” and “downstream the insulator” should include the preposition “from” or “of”. Claim 13 carries the same defect. 
Claim 11, the limitation “connection assembly” at lines 10-11 should be “the connection assembly”.  
Claim 14, the limitation “a containment cap or tube” should be “a containment cap or a tube”. 
Claim 18 is objected to because of the following informalities:  the limitation “wherein rotation of the plasma filament to prevents the plasma filament…” is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanical element in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “flow inducing device” is regarded as a generic placeholder; however, because the term is not accompanied by a functional recitation, the term does not appear to invoke 112f. However, the “mechanical element” claimed in claim 5 appears to invoke 112f. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 16, the limitation “wherein the mechanical element is used in place of the permanent magnet” fails 112 4th paragraph because claim 11 on which claim 16 depends recites a permanent magnet, where claim 16 appears to call for the removal of the magnet. Thus, claim 16 does not include all the limitations of claim 11 on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “mechanical element” is not described in the original specification beyond mere nominal recitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 7, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “each component relative to each other” renders the claim indefinite because its unclear exactly which component are being referred to relative to each other. Claim 14 carries the same defect.
Regarding claims 5 and 16, the limitation “mechanical element” renders the claim indefinite because the limitation invokes 112f where the specification does not adequately describe the scope of the structure accompanied by the term. Para. [0049] of the original disclosure is the only portion of the spec that discusses the mechanical element but merely states that the mechanical element is a substitute for a permanent magnet without identifying what structure is encompassed by the scope. Thus, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Since the specification is void of any discussion of the accompanying structure, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7, the limitation “the highly reactive material” lacks antecedent basis. 
Regarding claim 18, the limitation “the voltage source” lacks antecedent basis. 
Claims dependent thereon are rejected for the same reasons. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcalister CA 2779568

    PNG
    media_image1.png
    410
    849
    media_image1.png
    Greyscale

Regarding claim 1, referring to fig. 5a, Mcalister discloses a plasma injection module comprising: a fuel receiving end 538a, b configured to receive a combustible material (538a, b are fuel inlets); a discharge end opposite the fuel receiving end, the right side of the fuel injector where element 584 is; an axial fluid pathway 562 extending between the fuel receiving end and the discharge end; an insulator assembly 542 defining a first portion of the axial fluid pathway proximate to the fuel receiving end, the insulation extends from the left end of the injector; an injection tube assembly 570 positioned downstream of the insulator assembly, the injection tube assembly coupled to the insulator assembly, the entire assembly is integrated into a unit, the injection tube assembly including: an injection tube defining a second portion 572 of the axial fluid pathway adjacent to the discharge end, the injection tube formed of an electrically conductive material, at least element 580 is a conductor rod; and a nozzle, labeled nozzle, surrounding the injection tube, the nozzle defining a fuel discharge opening proximate the discharge end, the fuel exits the right side of the injector; a voltage input connection 574 arranged between the insulator assembly and the injection tube assembly, the voltage input connection is right of the left bound of the insulator and left of the injection tube assembly, the voltage input connection being configured to secure a voltage source to the injection tube to form a plasma filament within and adjacent to the axial fluid pathway, the voltage terminal 574 connects a voltage supply conductor 509 to the voltage source and ignition conductor 576 and ultimately the electrode 586, and a flow inducing device 584 coupled to the injection tube proximate to the discharge end, the apparatus provides high voltage to convert the liquid fuels into high speed blasts of ionized vapors and plasmas.
	Regarding claim 6, Mcalister discloses the plasma injection module is configured to be coupled to a combustor 312 having one or more fuel ports positioned on a flowside wall, wherein the nozzle of the plasma injection module is flush-mounted with the flowside wall of the combustor. Fig. 5a shows a plurality of threads 509 for engagement with the combustor, where fig. 1a shows that the injector can be flush mounted on a gas turbine wall 110. The plasma injection module is capable of being flush mounted on a wall of a combustor as claimed and is shown to be flush mounted on a gas turbine combustor. 
	 Regarding claim 8, Mcalister discloses a connection assembly positioned between the insulator assembly and the injection tube assembly, and wherein the connection assembly defines a third portion of the axial fluid pathway. The connection assembly being the portion at label 568 between the insulator portion 542 and conductor rod 580. 
	Regarding claim 10, Mcalister discloses the insulator assembly further comprises a first connection sleeve 506 configured to receive the combustible material; and insulator 542 coupled to and downstream the first connection sleeve; and a second connection sleeve 568 coupled to and downstream the insulator.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcalister in view of Mcalister US 2015/0013650 (hereinafter “M2”).
Regarding claim 2, Mcalister discloses all elements except the flow inducing device is a permanent magnet arranged annularly about the injection tube.
M2 teaches that a permanent magnet on the annular passageway of the valve may be implemented to produce a magnetic field to accelerate the ion particles. See para. [0055]. The disclosed Lorentz thrust techniques can produce a pattern of ionized fuel/oxidants into the combustion chamber. See para. [0056]. The Lorentz thrust can be produced at the location of the electrodes 111, 112. See para. [0057].
It would have been obvious to include an annular permanent magnet, i.e. one magnet, at the end of the nozzle of Mcalister, as taught by M2, in order to provide the desired pattern. Supra. M2 teaches that the permanent magnet is arranged annularly about the injection tube. 
Regarding claim 11, referring to claims 1, 2 and 8 above, Mcalister in view of M2 discloses all elements. 

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcalister in view of Mcalister US 2014/0137840 (hereinafter “M3”).
Regarding claim 5, Mcalister discloses all elements except the flow inducing device is a mechanical element that provides a tangential component to the movement of the combustible material to produce a swirling pattern of a flow field of the combustible material. 
M3 teaches an injector swirl having mechanical elements, see para. [0038] discussing the twisted fins, that impart a tangential component of the movement of the combustible material to produce a swirling pattern of a flow field of the combustible material. See fig. 5 for example. M3 teaches the swirl pattern improves air utilization efficiency and expansive work production. See para. [0037].
It would have been obvious to an ordinary skilled worker to provide a mechanical swirler in the apparatus of Mcalister, as taught by M3, in order to improve air utilization efficiency and expansive work production. Id. 
Regarding claim 7, Mcalister, in view of M3, discloses the flow inducing device, during operation, interacts with the plasma filament to cause rotation of the plasma filament and increase an area of ignition between the plasma filament and the combustible material to generate the highly reactive material at the discharge end. Mcalister, in view of M3, discloses a swirler which operates in part as a flow inducing device and rotates the flow of the combustible material which would act to rotate the plasma filament, which would inherently increase an area of ignition between the plasma filament and the combustible material. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcalister in view of M2 and M3.
Regarding claim 16, as best understood, Mcalister, in view of M2 and M3, discloses all elements, referring to claims 5, 7 and 11 above. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathay et al. US 2019/0345895 in view of Mcalister.
Regarding claim 17, referring to figs. 2-5, Rathay discloses an engine for an aircraft comprising an ignition system comprising: a combustor 26 having one or more fuel ports 28, 14 positioned on a flowside wall 12, and a plasma injection module 30 coupled to the combustor. Rathay is not relied upon to disclose the plasma injection module as claimed. 
Referring to claim 1, Mcalister teaches the claimed plasma injection module. The injector of Mcalister can optimize the injection and combustion of various fuels. See page 3. 
It would have been obvious to replace the plasma injection modules 30 of Rathay with that of Mcalister in order to optimize the injection and combustion of the fuels in Rathay. Id. 

Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathay, in view of Mcalister, as applied to claim 17 above, and further in view of M3.
Regarding claim 18, both Rathay and Mcalister show that the nozzle of the plasma injection module is flush-mounted with the flowside wall of the combustor. 
M3 teaches a mechanical device for rotation of the plasma filament, swirlers, which would function to prevent the plasma filament from maintaining a single connection point between the voltage source and the flowside wall of the combustor. 
The obviousness of the combination is discussed in the rejection of Mcalister, in view of M3. 
Regarding claim 20, referring to claims 1, 7, 8 above, Rathay, in view of Mcalister and M3 discloses all elements. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathay, in view of Mcalister, as applied to claim 17 above, and further in view of M2.
Regarding claim 19, Rathay, in view of Mcalister discloses all elements except for the claimed permanent magnet.
M2 teaches the permanent magnet as claimed and the combination would be obvious for the reasons discussed in the rejection of Mcalister in view of M2. 

Allowable Subject Matter
Claims 3-4, 9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and notwithstanding any issues identified above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not appear to teach or fairly suggest the first insulating tube, the second insulating tube surrounding the first insulating tube and the permanent magnet, a containment cap or tube securing all the claimed elements in combination with the remaining subject matter.
Regarding claims 9 and 12, the prior art does not teach or fairly suggest the claimed connection tube elements in combination with the remaining subject matter. 
Claims dependent thereon are allowable for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakeman US 5,377,633 discloses an injector/igniter for plasma ignition, including an insulator 30, and an injector assembly 38, with a voltage source 52 attached to the electrode 20 at a point between the insulating portion upstream of the junction and the nozzle 40. The prior art generally does not specify where the voltage line is connected in relation to the insulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741